Madam President, as we are voting on these agricultural reforms, the Agenda 2000 reforms, I would just like to inform my colleagues that it has been over fifty degrees below zero in Finland this week. Such conditions are worth noting, as cars and other kinds of machinery are frozen solid.
Madam President, I have a point of order on behalf of the Committee on Culture, Youth, Education and the Media. At the sitting of Wednesday, 13 January 1999 in Strasbourg, Commissioner Bangemann spoke on the Malerba report on globalisation and the information society. The Committee on Culture, Youth, Education and the Media is sorry to see that Mr Bangemann is apparently so afraid of it that he felt obliged to exercise his prerogatives under the Rules of Procedure and criticise the committee as a whole for having presumed to express its own views on the substance of the report in the form of a letter.
But the committee members can be forgiving of Mr Bangemann's remarks. The Committee on Culture is happy that its principal comments on the Green Paper on convergence were taken on board last October. Mr Bangemann must have been sorely disappointed to find that a committee which he regards as so insignificant was in fact able to push through its main ideas on convergence.
Thank you, Mrs Hawlicek. I note what you have just said, but Mr Bangemann is not here to give you an answer.
Madam President, I would like to say that the acoustics in this room are very bad. We can hardly hear you without the headphones. The technical services should deal with this, as the situation is absolutely intolerable.
You are quite right, Mr Fayot. You will know that several of us have raised the question of the acoustics here in the Chamber.
I would make two comments in response to what you have said. Firstly, the Bureau has given the matter consideration, and we have called in a firm to see how the acoustics can be improved. Secondly, I would ask Members to cooperate; if they would be good enough to take their seats as quickly and as quietly as possible, that would naturally improve the situation.
Madam President, I would like to come back to the point that was made about Mr Bangemann, and to urge the House to show some understanding towards him, as he is clearly suffering from end of mandate syndrome.
Thank you, Mr Wolf.
VOTES
Madam President, may I suggest that we postpone the vote on the legislative resolution, in line with our practice on other reports on agriculture and also because the Commission failed to keep the promise it gave in Strasbourg and did not make its position on the reports available to us until last night.
We are happy with that, Madam President. But we shall see what we actually achieve with the Council in the direct talks beginning next week, and then we shall vote. We all had a chance to read that yesterday evening, of course. Our thanks to the Commission, although it did come a little late!
Yes, I understand the situation. To do things in the proper form, I shall put the proposal by Mr Mulder to the vote.
Parliament decided to postpone the vote and the matter was deemed to have been referred back to committee
I should like to ask the Commission, pursuant to Rule 60, whether it is prepared to accept the amendments that we have put forward here.
Madam President, ladies and gentlemen, we distributed a list yesterday of the amendments which the Commission is currently able to accept. Regrettably, the Commission cannot accept all the amendments which have been adopted here.
I have read the Commission paper, Madam President, but I wanted to do things by the book, which is why I asked Mr Fischler once again to say that the Commission is not accepting everything. I therefore request referral back to committee pursuant to Rule 60(2).
Parliament decided to postpone the vote and the matter was deemed to have been referred back to committee
Madam President, this means that we have finally got rid of one of the most grisly premium payments, namely the Herod premium. I should like to thank the whole House for that!
Before the vote on the draft legislative resolution
Madam President, I would like to request that the vote on the legislative resolution be postponed, pursuant to Rule 60(2) of the Rules of Procedure.
Parliament decided to postpone the vote and the matter was deemed to have been referred back to committee
Madam President, I should like to clear up one more point concerning the vote on Mr Graefe zu Baringdorf's report. I think there was some confusion at the end. We approved the report, and as I understand it the rapporteur's request for referral back to committee concerned the legislative resolution. So this is not a referral back to committee, but simply a referral of the legislative resolution forward into a better future. We are counting on the wisdom of the Commission and the Council to round the whole thing off nicely.
Yes, Mr Rehder, I think that was quite clear. I did indeed put the Commission proposal as amended to the vote, and it was approved by a considerable majority. The same thing happened with the other reports, for example that by Mr Garot which we have just dealt with.
Madam President, ladies and gentlemen, I am basically very happy with the way in which the House has voted. I should like to propose, and I would ask my colleagues to agree to this, that we postpone this final vote pursuant to Rule 60(2), in other words when we come to the legislative resolution.
Yes, Mr Goepel, you are being a little premature, but I think that everyone will have understood your intention.
Before the vote on the draft legislative resolution
I put to the vote the rapporteur's proposal that the vote on the draft legislative resolution should be postponed.
Parliament decided to postpone the vote and the matter was deemed to have been referred back to committee
Second proposal for a regulation
Before the vote on the draft legislative resolution
Madam President, Commissioner, in accordance with the Rules of Procedure, I would ask you if you are prepared to accept Amendments Nos 7, 10 and 11 - the amendments concerning the option of transfer with or without the corresponding land, and more flexible application of the superlevy if quotas are extended to the year 2006?
Madam President, ladies and gentlemen, Mr Goepel has in fact asked two questions. The first refers to the option of transfer with or without the corresponding land. I am prepared to accept the amendments relating to this. As regards the superlevy, I should point out that a more flexible superlevy is not something which can be achieved overnight. In the meantime, we are discussing a possible review of the operation of the milk system, about half-way through the conversion period, so in 2003 or thereabouts, and consequently I would prefer it if we could take this matter up again after that review has taken place.
Madam President, I am grateful to the Commissioner for having explained it for the third time. I hope everyone has now grasped it.
Madam President, I shall take the Commissioner at his word, because to me these are the most important features of this market regime. He has confirmed his willingness to accept them. So we can vote on the legislative resolution.
Parliament rejected the draft legislative resolution and the report was thus referred back to committee
Madam President, there is no point in repeating the same old story. For the same reasons as my colleagues, to have more time to examine the Commission's position properly, I would ask for the vote on the legislative resolution to be postponed.
Parliament decided to postpone the vote and the matter was deemed to have been referred back to committee
Second proposal for a regulation
Before the vote on the draft legislative resolution
Madam President, after that stroke of luck, I hope to be equally fortunate in asking for the vote on this legislative resolution to be postponed.
Parliament decided to postpone the vote and the matter was deemed to have been referred back to committee
Mr President, ladies and gentlemen, to my mind we are in something of a quandary here. We have a report which admittedly covers only one aspect of the whole dispute over bananas, but in the present delicate situation we should be careful not to make any mistake here, perhaps as a result of having too few Members present in the House. I have the feeling that, because we need 314 votes, there ought to be rather more Members present for this vote. The fact is, though, that we were given the common position of the Council on 5 November. So I would ask the presidency to check whether we can still vote on this report in Strasbourg, given the low number of Members present, or whether the deadline for doing so has automatically expired. I would urge my colleagues to come back to the Chamber, otherwise we shall have no means of influencing this procedure if we cannot obtain the necessary 314 votes.
Mr Liese, I understand the problem. I will first check to see how many Members remain in the House and then I shall consider what to do. This is because, on the other hand, if we postpone the vote until Strasbourg, until the February part-session, we will have a deadline problem.
It was established that 335 Members were present
I wonder whether I ought to propose that the vote should be postponed until February and, if necessary, we can request an extension of the deadline.
Mr President, while it is true that there are only a few more Members present than the absolute majority required, there are actually enough Members here. All the amendments from the Committee on Development and Cooperation were adopted by very large majorities. This is the second reading of a very urgent and very important legislative proposal, so I think the right thing to do is to vote on it now. Every Member and every political group must take responsibility for the outcome of the amendments.
Mr President, I think the majorities are extremely slender. So I would suggest that we postpone the vote and that you put this proposal to the vote.
We shall now vote on the proposal to postpone the vote until February.
Parliament rejected the proposal to postpone the vote
(The President declared the common position approved as amended)
I would like to point out to Parliament that in future the Bureau does not intend to accept these requests for votes on sections of texts, which create total confusion. We would also ask the political groups to take more care. It is very difficult for the House to understand when a phrase within a sentence is taken in isolation. I will accept it now, but for the last time.
Parliament adopted the resolution
On reflection, I should like to ask for voting to be halted at this point. I think that not only we, but also the Chair which has performed so well, are getting a little tired. My apologies to those whose reports have not yet been put to the vote, but I think there is no longer any point.
Mr President, I should like to make a brief point on Mr Bernard-Reymond's comprehensive and excellent report on which we are about to vote. We can do it much faster if some of the amendments are withdrawn. I will explain because it is quite an important point.
We have been here all morning dealing with some very trivial amendments. In the Bernard-Reymond report there are 32 amendments tabled by Mr Dupuis. None of them were tabled in committee. The rapporteur has generously accepted five of them. Only two of them relate to events since the report was taken in committee. I therefore invite Mr Dupuis to withdraw all his amendments except the two. If he will do so we can deal with this report in two minutes.
Mr President, with all due respect to Mrs Oomen-Ruijten's suggestion, I must point out that it is not yet 1 p.m. We can therefore vote on Mr Bernard-Reymond's report.
Mixed reactions
I am well aware that we are all very tired, but it is not yet 1 p.m. and we could follow Mr McMillan-Scott's proposal and vote on this one last report.
We shall now vote on the proposal to suspend voting at this point, before the vote on the report by Mr Bernard-Reymond.
Parliament approved the proposal to suspend voting
Mr President, I asked for the floor five minutes ago, firstly in order to congratulate you on the way in which you have conducted the sitting. I note the result of the vote, and I am bewildered by the proposal that was made by a Member of this House, namely Mr McMillan-Scott. I thought that such methods belonged to the People's Assembly in China, but I see that people dare to put forward such proposals even in the Strasbourg and Brussels Parliament.
Mr President, I voted in favour of the Mulder report, because this represents the first official mention in a European Parliament decision of the principle of cofinancing. I regard this as a major policy success, because we keep on saying that the autonomy of the regions and nations has to be preserved, that we must only do at European level things which cannot be done at national level, and this principle holds true also and above all when it comes to the funding of agriculture. We must not have the funds going first to Brussels and then coming back from Brussels. It is feasible and would make better sense for a proportion of these funds - 25 % or even 50 % - to be provided by the regions and the states themselves as their contribution to financing agriculture. That will also reduce the chances of mismanagement and fraud: the money can remain in the hands of the Member States. I think this is a good idea and a good resolution on the part of the European Parliament, offering sound guarantees and prospects for the future, and for that reason I voted for the Mulder report with a clear conscience.
The Swedish Social Democrats are in favour of three overall objectives for agricultural and food policy in the EU. Firstly, agricultural and food production should be driven by consumer demand; secondly, production should be sustainable in the long term, both ecologically and economically; and thirdly, the EU should be contributing towards worldwide food security, for example by ensuring that the principles of free trade are upheld in the agriculture and food sectors. Free trade should, however, be compatible with the interests of consumers, animal protection and regional and environmental policy.
We think that in the long term, both restrictions on production and subsidies under the COMs should be phased out. The financial resources thus released could be used for investment in regional industrial development, infrastructure, rural development and environmental services, which may well be necessary as a result of reform. In the long term, agriculture - like other sectors - will generally have to operate on the basis of market conditions. During a transitional period, however, temporary support may be required to enable the adjustments to be made in a way that is acceptable from a social point of view. Well-defined measures are needed in order to meet the vitally important environmental goals, as well as to promote rural and regional industrial development.
We are also convinced that the reduction and eventual abolition of market support measures and better adaptation to free market principles will lead to a reduction in the cost of the agricultural policy. In order to achieve this goal, some additional pressure on the EC budget, of a temporary nature, may be acceptable. In the long run, however, there will be a reduction in agricultural spending. We regard this as an urgent matter, since it would facilitate the forthcoming enlargement of the Union towards the east.
The Danish Social Democrats today voted in favour of the Mulder report. This is because we support the entire enlargement project, which we think is one of the most important steps taken by the European Community in our time. It must be the aim of all Europeans to ensure peace and stability in our continent. We did however vote against the amendment on cofinancing, since we think that this would mean a renationalisation of the agricultural policy.
Only as a euphemism can we any longer speak about financing the CAP, when the proposals we are debating in reality concern savage cuts in the appropriations available for agriculture, leading to the annihilation of small and medium-sized family holdings mainly in the southern parts of the Community, with the result that the number of holdings and the number of people working on them will fall drastically and the unemployment ratio in rural areas will rocket upwards, dangerously accelerating the desertion of the countryside.
By calling into question and continually reducing the share of the Community budget for agriculture, which is what the 'Agenda 2000' proposals and the CAP review proposals are doing, what is in reality being called into question and undermined - and this moreover without any further attempt to hide the fact - is the decisive role played by agriculture hitherto in most of Europe's regions, especially in the south. The European Union is constantly reducing its existing agricultural workforce, since now its declared aim is to save resources and to prepare for the predatory enterprise of enlargement towards the countries of Central and Eastern Europe, so that European monopolistic capital can respond to the new regime of the World Trade Organisation from 2000 onwards, with its notorious submissiveness to the demands of the USA.
We disagree with the rapporteur's view that pre-accession aid to the applicant countries should not be entered under a separate category and that it should be included in the guideline, in order to reduce the burden on the rest of the budget. Pre-accession aid must be a separate category, not included in the guideline, so as to prevent a reduction of the already savagely reduced resources available from the Guarantee Section for farming in the Member States.
With compulsory cofinancing of direct aid by the Member States, this proposal heralds a flagrant and unacceptable intrusion in the national budgets of Member States, on what are effectively conditions of submission. This not only contravenes the provisions of the Treaty, but indirectly prepares the ground for a substantive transfer of compulsory expenditure to national budgets - with no prior opinion from the national parliaments - for policies and decisions adopted by the EC executive. With a surfeit of hypocrisy and populism, and in the name of an illogical so-called rationalisation which goes against any notion of solidarity, a misrepresented renationalisation is being sponsored which will nevertheless relate solely to expenditure, while the Community will retain exclusive powers to determine every detail of the CAP - quotas, price and export subsidies, taxes and so on - without any margin of flexibility or any scope for the Member State itself to frame its own agricultural policy.
We are categorically opposed to this Commission proposal, and there is no room for 'its better management'. It is our duty to oppose and reject such a policy, which is against the interests of small and medium-sized farmers and growers.
I agree with the main objectives in Agenda 2000. The agricultural policy is definitely in need of reform. However, this should not be carried out in a way or at a speed that is detrimental to either agriculture or employment. Slightly smaller price cuts are therefore in order.
Some crops will have to be used for purposes other than food, for example as fuel and in industrial processes. Europe should embark on a wide-ranging programme aimed at bringing about a switch from petrol to environmentally friendly fuels. A ceiling should be set on the amount of agricultural support that can be given to individual holdings. Additional support should be made available to less-favoured regions, particularly in northern Europe, so as to ensure the survival of farming in Sweden and Finland. Quality assurance should be introduced for agricultural methods and products. In general, support should be geared more towards environmental purposes.
Cofinancing by the Member States should be allocated on the same basis as assistance from the Structural Funds. However, it should be possible to vary the amount according to the needs of different countries and regions. Naturally, farmers should be adequately compensated for lower prices which reflect price falls on the world market. Where the relevant environmental or animal welfare legislation is not applied, it should be possible for payments to be withheld. However, in the case of organic food production, price cuts should not be too large or happen too quickly.
The present system must be reformed in line with market principles in terms of paying for what is produced, and support should gradually be phased out. This is what had been decided in Sweden just before we joined the EU. More support should be provided for environmental and rural development. It is also what many farmers, as well as a significant section of the general public, would like to see. If the enlargement process is to be carried through, then agriculture will continue to be dependent on some EU funding. The timescale for this should therefore be extended.
I am reluctantly voting in favour of this report today. In my view it is far too cautious. Nothing less than root-and-branch reform of the CAP will do. A CAP designed for the Europe of the 1950s is no longer suitable for a Europe entering the new Millennium. Radical reform will benefit consumers, taxpayers and most farmers.
For far too long the people of the North West, like every one else, have been paying the price (literally) for the failure of the CAP. Consumers have been paying too much for their food bills, taxpayers have been paying too much for their tax bills, and hard-pressed small farmers and hill farmers have not received the support they need. Indeed, it is hard to see who actually gains from the CAP.
The answer, of course, is large farmers backed by their Tory allies. The Tories have always been the large landowners' lackeys. They supported them during the BSE crisis while Labour supported consumers. They continue to support them on fox-hunting while Labour - like most people - support a ban. Once more, in championing CAP reform, it falls to Labour to stick up for the interests of ordinary people.
Graefe zu Baringdorf report (A4-0480/98)
The Danish Social Democrats today voted in favour of the Graefe zu Baringdorf report on direct support. We think it important to reduce intervention as an element in the overall reform of the common agricultural policy.
The reform of the common agricultural policy is a precondition for enlargement, which we think is one of the most important steps taken by the European Community in our time. It must be the aim of all Europeans to ensure peace and stability in our continent. We voted against the amendment on special support for the planting of fodder legumes which would be good for the environment. We do not think that fodder legumes are necessarily any better for the environment than other plant species.
We have followed the voting instructions of the PSE on these two reports, with the amendments and conditions which we consider appropriate to safeguard the interests of Portuguese agriculture and farmers in the framework of a revised and fairer European agricultural policy.
Despite the fact that the results achieved in the votes may be regarded as heading in a direction more favourable to these interests than the original proposals, particularly those of the Commission, we feel it is necessary to vote against these reports in the final vote. This is because we believe that it only makes sense to take decisions on, or with implications for, the financing of the CAP in the framework of the ongoing negotiations on own resources, financial perspectives and the financing and content of policies covered by the Structural Funds and of all EU policies.
We are once again being guided - while still supporting the extensive reform of the CAP - by the aim of not limiting nor jeopardising before time, by piecemeal decisions, the negotiating scope required to secure a final result which is favourable to the interests of Portugal in these difficult negotiations, which should lead to an EU with greater solidarity and which is more fairly financed.
The Swedish Social Democrats believe that investment in rural development is both right and necessary. However, we doubt that the way to go about this is to deliberately scale down agricultural productivity. For the sake of the rural economy, employment and the environment, we think it would be preferable for agriculture to adjust to the market and to be exposed to competition.
Garot report (A4-0494/98)
We should like to use this explanation of vote to point out that the Swedish Social Democrats believe that the Member States should make up their own minds on whether to grant premiums for heifers under the suckler cow scheme up to a ceiling of 20 %, which in the case of Sweden would mean that the ceiling for male bovine animals should revert to its original level. The same would apply to the quotas for suckler cows and heifers. We have serious reservations about the effect of increased production, as proposed by the Commission, on the environment. To allay our fears, we are calling on the Commission to draw up a more extensive and radical proposal based on a study of the environmental implications, in accordance with the conclusions reached by the Council meeting in Cardiff.
The Danish Social Democrats today voted against the Garot report on the organisation of the market in beef and veal. This is because the report seeks to maintain intervention on beef. We think it important to reduce intervention as part of the overall reform of the common agricultural policy. The reform of the common agricultural policy is a precondition for the enlargement project, which we think is one of the most important steps taken by the European Community in our time. It must be the aim of all Europeans to ensure peace and stability in our continent. We support the proposal presented by the Commission on the organisation of the market in beef and veal.
Yesterday the Commission presented to the House its proposal on agriculture and the environment, rightly stressing the need for European agriculture to be environmentally friendly.
The proposal for a reform of the COM in beef that the very same Commission is now proposing to us is in complete contradiction with its desire to promote environmentally friendly agriculture.
The Commission actually wants to abolish the specific compensation for the production system that is most environmentally friendly: the production of suckler cows. Rather than consuming imported proteins, these suckler cows eat grass and use pasture land.
This form of agricultural production, which is mainly practised in less-favoured and environmentally sensitive areas, will eventually disappear if the Commission's proposals are accepted as they stand.
The Group of Independents for a Europe of Nations has therefore tabled several amendments to enable this form of production, which responds to the particular expectations that consumers have in terms of both health and safety and of land management, to be re-established. The removal of this type of production would in fact weaken areas which are already suffering from major desertification.
As for lowering the price by 30 %, this is unacceptable. The world price for beef is half the European price. This 30 % reduction will therefore not be any help in gaining market shares, but it will weaken the sector as well as considerably reducing the incomes of a category of farmers that already earn the least.
In order to compensate for this reduction in prices, the Commission envisages partial compensation through direct aid. This direct aid will be called into question by our partners in the WTO (the former GATT).
To conclude, what is being proposed today is a major reduction in the price of beef, for which there will only be partial compensation, and from 2003 onwards we will be told that in order to fulfill our international obligations we must reduce compensatory aid. At the end of the day, the only ones who will lose out are the farmers, whose income will be reduced unless they increase their production by using growth promoters (hormones). Once again, farmers will be confronted with a dilemma: either they disappear, or they use technology that is not in keeping with ethically responsible behaviour.
Our group will vote against the Commission's proposal if the amendments that it has tabled are not adopted and accepted by the Commission.
Basically we agree with the rapporteur that a 30 % cut in the guaranteed prices for beef and veal is particularly severe. Unfortunately, some reduction is inevitable in view of the imminent accession of the countries of Central and Eastern Europe. In these countries a high proportion of people's incomes goes on food, even though food prices are relatively low. Current EU guaranteed prices would be disastrous for those countries and a serious obstacle to their accession.
Lowering guaranteed prices to world market level is going too far, in our view. Livestock breeders in the EU are entitled to continue to be assured of a decent income, this being the raison d'être of the CAP. So a lowering of guaranteed prices must go hand in hand with a raising of compensatory payments, which cannot be paid if there is no longer any price support.
Not enough attention is given in the Commission proposal to limiting production, as the rapporteur rightly points out. Set-aside and quotas are useful for limiting surpluses, which work very much to the disadvantage of developing countries. But limits on production must not lead to an artificial shortage, so that market prices rise far above guaranteed prices.
Goepel report (A4-0446/98)
We Social Democrats believe that milk quotas should be phased out as quickly as possible, and by the year 2006 at the latest. We also think it is reasonable for quotas to be raised by a further 2 % above the proposed 2 % during the transitional period. In our view, the intervention price for butter and skimmed milk powder should be reduced to the world market level, meaning a cut of 30 % instead of the proposed 15 %. Finally, we think it is essential for direct payments to be based on the quantity of milk produced, in other words on milk quotas and no other criteria.
The Danish Social Democrats today voted against the Goepel report on milk and dairy products. This is because the report only seeks to reduce price intervention by 10 %, whereas the Commission is proposing 15 %. We think it important to reduce intervention as part of the overall reform of the Common Agricultural Policy and are in favour of a reduction of 30 %. Reform of the common agricultural policy is a precondition for the enlargement project, which we think is one of the most important steps taken by the European Community in our time. It must be the aim of all Europeans to ensure peace and stability in our continent.
While there is a world market for cereals, meat and protein-rich foods, our Group would like to point out that there is not a world market for milk, but only for milk products. This is the reason for the position adopted by the Group of Independents for a Europe of Nations, which is opposed to any reduction in the price of milk.
Moreover, more than 90 % of European milk production is consumed on the European market, so why does the Commission reject the system of 'double price, double quota' that is used in some countries such as Canada? Rather than maintaining a European price for the milk consumed on the European market and defining, on the basis of a specific quota, an adjusted price which will enable companies and cooperatives to market their processed milk products in third countries, without any refunds, the Commission prefers to lower the price of milk across all European production.
That reduction will only encourage producers to increase their productivity, either through intensification or by expanding their farms.
During this legislature, we have experienced the painful problem of BSE. We all know that this problem was linked to the feeding of suckling herds. Why, therefore, should we encourage further intensification?
Meanwhile, the expansion of farms leads to the desertification of the countryside. More than two million farmers have already disappeared in the European Union since 1992. Do we want unemployment to rise?
The Group of Independents for a Europe of Nations will vote against the Commission's proposal, as in the milk sector there is nothing to justify a reform of the common organisation of the market in milk and milk products.
Fantuzzi report (A4-0496/98)
We Social Democrats warmly welcome the Commission's proposal, which is a step in the right direction. Consumers are in favour of having cheaper food, and there are better prospects of removing export subsidies. The proposed changes are particularly urgent in relation to maize, which is a major food crop as well as an important element in the production of livestock. In our view, the premium for silage maize should be phased out, for the simple reason that it has a distorting effect on competition for those countries in the northern part of the Union where the climate makes it impossible to benefit from this support measure. If for some reason it is not abolished, then the farmers in those countries who are adversely affected must be compensated for the cuts in the price of milk and male bovine animals, which have been linked to the continuing support for silage.
The Danish Social Democrats today voted in favour of the first part of the Fantuzzi report on arable crops and against the second part. We support the first part of the report, which backs the Commission proposal to reduce the intervention price for cereals by 30 %. We think it important to reduce intervention as part of the overall reform of the common agricultural policy.
We are also in favour of the Commission proposal for a support system covering certain arable crops, but since the second part of the report rejects this proposal, we are voting against the second part. The Commission proposal maintains compulsory set-aside, and direct payments for oil seeds and linseed are kept at the same level. Reform of the common agricultural policy is a precondition for the enlargement project, which we think is one of the most important steps taken by the European Community in our time. It must be the aim of all Europeans to ensure peace and stability in our continent.
The planned reform of the common organisation of the market in cereals proposed by the Commission would have to be seriously modified before it could be adopted by our Group.
The Commission's proposal makes absolutely no mention of agricultural products for non-food use. The Group of Independents for a Europe of Nations deplores this and stresses its interest in this sector, which could allow considerable advances to be made in environmental terms (renewable energy sources, bio-fuels, etc).
With regard to oleo-proteins, the Commission's proposal takes no account at all of the European Union's huge protein deficit. As a result of the ban on animal meal feed for cattle following the BSE problem, the European Union's level of self sufficiency has fallen from 20 % to 10 %. Instead of promoting a policy of developing protein-rich foods, the Commission seems to want to destroy the industry by drastically reducing the compensatory aid to that sector. Protein-rich foods, as well as being useful for reducing the European Union's dependence on the United States and Brazil as its main suppliers, are also an important sector of production in agronomic terms, as they are an ideal rotation crop for farmers.
Another rotation crop is maize. In that sector, the Commission's proposals are unacceptable as they stand. If we apply the reform as proposed, European maize production will be dramatically reduced. I would point out that a quality rotation crop means that wheat on wheat rotations for the soil can be avoided. All farmers know that the absence of a rotation crop reduces the quality of the soil and obliges them to increase the use of fertilisers and phytosanitary products.
To conclude, Mr President, rather than drawing up their own sophisticated technocratic proposals, the Commission staff in Brussels should make the effort to gain a little more knowledge of the agronomic constraints on farmers. Some directives and some regulations aim to make European farming more environmentally friendly, using less fertilisers (nitrates directive) and less phytosanitary products (directive on residues and liability for food products). However, there is a total contradiction between those positive steps and the proposal for the reform of the COM in cereals which has been submitted to us.
In order to compensate for the shortcomings and weaknesses of the Commission's proposal, our Group has tabled several amendments, and if they are not accepted by the Commissioners we will be forced to vote against this proposal.
Mulder, Graefe zu Baringdorf, Garot, Goepel and Fantuzzi reports
We have decided that, in the main, we will support the Commission's proposals in the vote on the agricultural part of Agenda 2000. In our view, this will help to make European agriculture more competitive on the world market, which in turn will serve to increase prosperity. The fact that consumers will benefit from lower food prices will more than compensate for any initially increased budget costs. According to the Commission, the reforms will also facilitate the enlargement of the Union.
In the numerous votes on agriculture, I have tried to vote as far as possible for cuts in subsidies and for further deregulation of the food sector.
As long as there is due consideration for the environment, the EU's objective should be to abolish all subsidies and to place farmers and food producers on an equal footing with other manufacturers and businesses in the Union.
I want the agricultural policy to be transformed into a system which is geared to market conditions. That must be the aim of reforms to the EU's agricultural policy. However, the reforms must take place with due regard for transitional arrangements and the environment.
In the final votes, we voted against the above reports for the following reasons.
The reports reflect the unwillingness of the majority in Parliament to accept the reforms and policy changes which the common agricultural policy so badly needs. In particular, the Garot, Fantuzzi and Goepel reports resemble nothing more than an attempt to sabotage the reform process instigated by the Commission and the Council. The Commission's proposal to cut intervention prices as a means of restructuring is being thwarted by the requirement that full compensation should be paid through direct support, and that new support measures or other forms of market intervention should be introduced. Such requirements imposed by the majority in Parliament reduce the scope for an active policy of rural development, which is badly needed if we are to provide alternative ways for farming families and other country dwellers to earn their living.
We support the Commission's overall efforts to bring about agricultural reform, particularly the importance it attaches to a broader rural development policy. We also support the proposal that there should be less intervention. However, we are doubtful - or indeed critical - regarding some of the specific proposals, for example the so-called horizontal measures, and every possible outcome needs to be more carefully examined. It is also regrettable that there is no detailed description of the environmental implications of the various reform proposals, a shortcoming that should be corrected. In any further work on reform, it will be impossible to avoid addressing the question of export subsidies, which apart from being a problem in themselves also adversely affect the global food situation.
We are aware that any major reform process has to be carried out gradually and taking account of the wider social implications, particularly as regards the many small farms that still exist in some Member States. We are opposed to an unfettered free-market approach in the agricultural sector on the lines of New Zealand. Any such policy would further undermine the global market and damage food production in the third world. Farming serves to sustain us, and should be treated as a special case to which it is inappropriate to apply dogmatic economic principles and market philosophy.
With this explanation of vote we are saying that we have no more doubts about our position on the proposals on which the House has just voted. Our amendments were duly considered, yet it is obvious that these amendments - although positive - can only amend parts of the regulations without altering their basic content or aims.
We should have prevented the present reform from being a mere extension of the 1992 reform by eliminating the discrimination which this reform introduced and worsened among farmers, regions and products, with profound consequences in terms of the reduction in the number of holdings, the abandonment of the countryside and the ruin of small and medium-sized holdings and family-based farming.
We should have prevented the attempted submission to the WTO and rejected further price reductions which will generate further falls in agricultural income - which in Portugal has already fallen by 13 % in each of the last two years - without full and total compensation.
We should have rebalanced the funding by drastically limiting the support to large farmers and directing it instead to small and medium-sized holdings. This would have introduced genuine modulation instead of accepting the mockery which the Commission is intending to introduce.
We are therefore voting against the proposals on the reform of the meat, milk and cereal sectors and the regulation on horizontal measures and we want the position of the Socialist Group against the principles of genuine modulation to go on the record as we feel this is highly relevant.
We are also voting against the proposed regulation on the financing of the CAP in which one amendment was approved, tabled by Mr Cunha in the Committee on Agriculture and Rural Development. This amendment opens the door for the Commission's proposal for the cofinancing of this common policy to be approved. With this door opened by this Portuguese Member it will certainly be easier to renationalise the costs of the CAP, which will further worsen discrimination and exacerbate the negative consequences for internal cohesion, disregarding the Treaties themselves and calling into question the basic principles of solidarity.
Maybe the Commission is currently so pumped full of gaucho - the insecticide that is supposed to make our bees mad - that it has itself lost its sense of direction, and at the same time its sense of the sound balance required for a European model of agriculture.
For any observer this is becoming more and more evident in the proposals that are put forward, the failure to respond to our amendments, and the discretion with which the Commission, allegedly for financial reasons, pursues its objective of destabilisation through guidelines that are actually designed to meet other objectives, such as:
reforming the Structural Funds in order to complete enlargement in time and to give assurances to our American partners in WTO negotiations; -controlling and taking decisions without consulting the Member States or even the European Parliament, which has almost become standard practice for the Commission.It is true that in the last motion of censure, the Commission only escaped defeat by a hair's breadth.
Is not the easiest way of preventing the European Parliament from giving an economically logical and sound opinion on the various COMs and other Agenda 2000 reforms to create a 'genetically modified mammoth' which bears no relation to the agricultural policies of the Member States?
The Council will decide, because obviously the European Parliament, with its social, economic and cultural differences, cannot do so in the run-up to the elections.
The Commission goes from one compromise to the next, awarding a cheque to some, a tip to others, and some compensation here and there, which may be more or less depending on the products, people, individual situations, climates and policies. The Commission is discrediting the European Union by acting in this manner, but it will be the farmers, the guardians and managers of the land, who will pay for it.
Our I-EDN Group will not vote in favour of the legislative resolution, in the hope that the first rays of sunshine of the forthcoming spring will add some positive colour to this document, which is deciding the future of European agriculture and especially that of young farmers.
I think the European Commission's approach of not radically modifying the old model of financing the CAP is right. Although certain points need adjustment, it has been an effective and efficient instrument for supporting European agriculture.
I agree that the rural development interventions should be included in the guarantee section of the Fund, so as to ensure modernisation and diversification beyond Objective 1 programmes, and I would stress the importance of including in that section actions designed to improve the quality of agricultural food and non-food products, with the ultimate aim of ensuring that European producers receive an adequate return on capital invested.
I also agree that the rural development measures under Objective 1 and the Community Initiatives should be included in the guidance section. As regards Parliament's supervisory powers, I believe the House should intervene at the payment stage.
I also agree with the need to ensure national financing of income support measures for farmers, thus strengthening the principle of subsidiarity in aid.
Finally, I accept the Commission's proposal for establishing a new system whereby direct support to farmers is reduced on the basis of a digressive sliding scale depending on the manpower employed and environmental requirements, but I do not think it is right to impose a maximum intervention ceiling linked to respect for environmental standards.
In general I think it is important that the Agenda 2000 reform of the CAP should be in place by next spring and should still guarantee protection for the interests of small farmers while providing consumer protection and market orientation measures geared to protection of the environment. Small farmers represent a large percentage of the predominantly agricultural economies of some European regions - for example Southern Italy - and they must be able to count on compensation for the greater costs imposed by the reform.
Liese recommendation (A4-0012/99)
Our basic position, founded on detailed explanations from the Commission and others, is that preferential trade arrangements have not acted as a real motor for trade. We therefore agree with the Council's proposal that the protocol relating to bananas should only be applied so long as the Convention is in force.
The committee refers to 'fair trade' in its amendments. In principle, we are sympathetic towards 'fair trade', but we do not think that the support measures should be concentrated on this type of production. In our view, priority should be given to supporting diversification, in other words moving away from banana production, and the support should be made available through the states in question. Consequently, we believe that ownership should be in local hands and that the administration should therefore be carried out by the recipient countries.
For the above reasons, we are unable to support the following amendments tabled by the committee: Nos 1, 2, 6, 7, 8, 9, 11, 12, 13, 15, 17 and 20.
The Group of Independents for a Europe of Nations supported Mr Liese's report.
Indeed, Parliament must support all efforts by the Union and the Member States to help our African and Caribbean partners to deal with the negative impact on their economies of the changes made to our COM in bananas following the findings of the World Trade Organisation.
Nevertheless, it is regrettable that, in calling for aid for the retraining of banana producers to be included in the programme, Mr Liese's report is going along with our opponents.
We are in the paradoxical position, having amended our COM in accordance with the demands of the WTO, of having to defend its conformity against an opponent, the United States, which is refusing in advance to abide by any decision that does not rule that the COM is incompatible.
Even beyond the obligations that we have to our development partners, which are just as important politically as the obligations to which we agreed in the WTO, the current banana crisis is a test case and its outcome will set a precedent: it will either be proved that respect for the law and for international commitments are legitimate demands, or else globalized trade as we know it today will hereafter only have one rule, that of unilateralism, and the survival of the fittest.
The underlying issue in this dispute is in fact the following: what objective is the American administration hoping to achieve through this outbidding process? What drives a country that does not produce a single banana to take the risk of triggering an economic war with Europe, the Caribbean countries and part of Africa? Maybe, for the United States, globalization simply means applying American law on an international scale?
The day before yesterday, when Commissioner Brittan presented the various sides of the banana dispute to the Committee on External Economic Relations, he blamed the crisis on certain multinational companies, particularly Chiquita. That explanation oversimplifies the issue. It is in fact the 'transatlantic dialogue' as a whole that is being severely put to the test. It is the usefulness of the TABD and the summit meetings that is being questioned. The real question that the banana crisis is asking us is this: Do we or do we not accept the law of unilateralism, bypassing the WTO time and time again?
Kindermann report (A4-0481/98)
Mr President, I voted against the Kindermann report, which is not fair to egg producers and which appeals to people's emotions by dressing up an economic offensive to look like concern for animal welfare. Researchers who specialise in the production of food from animal sources, whom I went to meet in the wilds of Brittany, assured me that a study on the implementation of the proposals in the revised directive did not show any improvement in the well-being of hens.
The efforts made by a pressure group to get its message across by disguising Members as hens, taking their photograph and putting hen cages in our letter boxes, amount to behaviour that is unacceptable in this Parliament. Who pays for all of this, if it is not those who have an interest in destroying the egg production industry? Where in this report is the health of consumers taken into account, given that it seems to prefer to put eggs in dirty and dusty nests, as long as the hens are happy?
Europeans are shocked to see that Europe is more concerned about living conditions for hens than about housing people who have to sleep under bridges and who may sometimes only have duvets to keep them warm. Let us all come to our senses and stop giving in to the pressure groups who only exist because of the money that they receive from the countries and companies for which they act, as they appeal to people's emotions.
Mr President, as regards the Kindermann report on battery hens, I wish to say that we Danish Social Democrats are in favour of anything that will lead to the abolition of battery farming. There is in fact a powerful desire among consumers for free-range poultry farming of various kinds. I think it is our task to help bring agricultural production up to date and not cling to old production methods which do not take account of animal welfare. The step which has been taken here today is in my view a partial victory for the philosophy that wishes to get rid of these battery cages. It is not happening fast enough, in our opinion, but it is a partial victory that the amendments seeking to abolish this method of production over the next ten years have been adopted. That was good, and I also hope that the Commission, which has now left, understands this, and I hope that the Council in its deliberations will also take account of what has been adopted here in Parliament today.
Mr President, I am delighted that the Parliament has adopted the Kindermann report and that in particular the amendments calling for the total phasing out of the battery cage system by 2009 were also adopted. I hope the Commission and Council listen to the view of the Parliament on this issue. I could not disagree more with Mrs Guinebertière. Of course I am concerned about homeless people but concern for the welfare of animals and concern for the welfare of people go together.
This is a very progressive and important step forward. It is something that the Parliament's intergroup for animal welfare, which I have the honour to chair at the moment, has demanded for a very long time. We have to end this domination of our society by the producers and ensure that the concerns of consumers and ordinary people are given far more consideration. The overwhelming majority of people condemn factory farming and the battery system. The fact that more and more free-range eggs are being bought and that more and more retailers are now moving towards the sale of free-range eggs demonstrates the concern of people in many countries of the European Union. Let us hope that we have many more examples of this very important and progressive step forward.
We should like to thank the rapporteur for his excellent report on what is a pressing matter. The situation of laying hens in various systems of rearing is serious from an animal welfare point of view. The Commission's proposal and the report are therefore welcome. In order to improve animal protection, it is essential that systems of rearing should take account of scientific studies in order to avoid impeding the natural behaviour patterns of the animals. At the same time, the systems should comply with strict labour regulations to protect the workers in these plants. We welcome the committee's proposal on the animal welfare aspects, but we do not think that a delay in implementing the directive can be justified.
The Danish Social Democrats today voted against the Kindermann report on the protection of laying hens in various systems of rearing. We supported some of the amendments, since they contained improvements in this area, but we voted against the report as a whole. We did so because we felt that, in spite of everything, the result was not good enough. The report contains too many derogations, and the time-limits for improvements are too far off in the future.
We think that in the longer term, production should be switched to other systems which take more account of the environment and animal welfare. Altogether the report does not contain enough improvements, so we cannot vote in favour of it.
I am voting in favour of this resolution today. I am a keen supporter of animal welfare and have received many letters from my constituents on this matter. This resolution is just a first step towards banning battery hen farming throughout the EU for good.
The battery farming of hens is undeniably cruel. Hens, sometimes four or five at a time, are routinely kept in battery cages their entire lives. The cages are so small they cannot even stretch their wings. The battery farming of hens is also unnecessary. British consumers are able and willing to buy eggs from free-range hens. They would rather pay slightly more for their eggs than support inhumane farming methods.
Britain's Labour Government is leading the way. We have announced our intention to phase out the battery farming of hens in the United Kingdom. This is in sharp contrast to the uncaring attitude of our Tory predecessors who always put wealth before welfare, whether for hens or for humans.
An effective ban must be an EU-wide ban, however. Battery hen farmers must not be able to ply their cruel trade elsewhere in Europe. For Britain, famously a nation of animal lovers, such a ban cannot come soon enough.
Hermange report (A4-0004/99)
At the close of the 20th century, does the family still have a role to play in our European societies? The regular heated debates in our national parliaments, regional institutions and in the media leave us in no doubt about this. Sociologists and demographers all agree that it is the family that binds together a social system. Without the family unit, there cannot be a well-functioning society. If we all accept this, we should also recognise that it is vital that our national governments should be concerned about the family given the fact that the population is ageing.
Who knows better than the family how to fight against marginalisation and isolation? Who is the prime source of education for children? Who is taking more and more responsibility for elderly and disabled members of the family? Who ensures that there is solidarity between generations? Although the answers to those questions would be almost identical in the fifteen countries of the European Union, the support provided by the different Member States varies considerably. Family policies are extremely disparate, and as the family does not have any authority which is recognised in law or in legislation, so far no efforts have been made to bring them into line with each other.
Given this state of affairs, the European Union must act through its own institutions and through the governments of the Member States in order to put forward these arguments: there cannot be a balanced society without active support for the family.
Pro-family policy deserves to be supported by comprehensive measures which place the child at the heart of society. A family policy cannot be limited to just paying out allowances and benefits, but should also encompass the problem of housing, recreational infrastructures, care facilities for very young children, out-of-school support, etc.
Despite the advances made by international bodies, children are increasingly in need of protection. In this area, family structures can also play a key role, by fighting against poverty, child labour, child prostitution, violence and paedophilia.
I therefore support the Hermange report and its provisions, as they show a real will for genuine action to be taken and are not simply a catalogue of broad ideas. I am referring, for example, to the very specific measures aimed at evaluating the impact on the family of every European measure introduced. The European Parliament has a major role to play in such plans.
Failure at school, exponentially increasing juvenile delinquence, anti-social behaviour, drug addiction, marginalisation - there is no end to the list of disastrous consequences of the breakdown in family solidarity.
Top-heavy population pyramids, pension schemes under threat, social protection in danger, a very alarming decrease in the proportion of the population that is working - there is also no end to the list of catastrophic consequences of the demographic slump.
The Grand Panjandrums of politically correct thinking are forever attacking the family, especially when it is based on marriage. However, most inconsistently, the very same people bemoan the consequences of their ideological frenzy.
It is, however, clear that even though the structure of the family has evolved over time, it has always been the natural context for caring for children, for the development of individuals, for solidarity between generations and for educating young people, and an assurance for the future and for the stability of society.
Mrs Hermange's report contains some excellent elements, for example the proposal for all Community acts to be accompanied by a family impact statement, and we can only support the request made for Member States to conduct ' specific family policies supporting and protecting the family financially and in its role as an educational and social force and a source of solidarity between the generations'.
However, insofar as family policy does not fall under the competence of the European Union, we could be forgiven for having doubts about the proposal to create a 'clearly identified unit' within the Commission. As we are all aware of the tendency that this eminent institution has to continuously extend its powers, we might be justified in fearing that it may drift off course and go against the principle of subsidiarity.
To conclude, I have to say that I regret that the rapporteur rejected all the amendments tabled by our Group for reasons that had nothing to do with their substance, but simply in order to conserve an agreement that had been made with the Group of the Party of European Socialists.
We abstained from the vote on the Hermange report. We entirely share the view that family policy is the responsibility and competence of the Member States; the EU should therefore not involve itself in these areas. So we cannot vote for those sections of the report dealing with Europol and the Commission's responsibility for various initiatives in connection with the Member States' policies, or the considerations regarding a European judicial area. We believe that children must be protected against abuse, that they must be integrated in society and be covered by acceptable provision in the education and social fields and so on, but this is and will continue to be a responsibility for the Member States.
I voted against the entire report in the final vote because I believe that family policy, including protection for families and children, should be a purely national matter and not subject to EU procedures and decisions.
In our European societies, which are seeing a number of fundamental changes taking place at once, the education, protection and welfare of children must be a central concern. Even within the European Union, too many children are victims of poverty, exploited or maltreated for us not to notice the symptoms of an underlying evil that is eating away at our society, and which as a result is a challenge for politicians.
Along with our rapporteur, I think that each level of authority needs to grant a significant place to child care and child support policies, while respecting the principal of subsidiarity.
With this in mind, it would be useful for the Commission to examine in detail the policies that should be pursued by the various levels of authority, in order to ensure that children have the best possible conditions in which to develop.
This thought process should be ambitious and should be broad in its scope, covering the economic, social and cultural dimensions of the problem.
I unreservedly support the proposals contained in the resolution before us. Indeed, I think that in this respect each level of power should have the ability to put right anything in the economic, social and cultural spheres which may be unfair to children or make life too difficult for them.
However, we need to have the courage to stress that no policy will ever be able to replace a good relationship and real dialogue between parents, whether they live under the same roof or not.
Political leaders need to have the courage to remind parents that, whatever their marital status or their personal relationships, in having children they have committed themselves to maintaining a minimal level of dialogue without which their offspring will be left to their own devices.
We are sympathetic towards much of what is contained in the report as regards the treatment of children in the Union Member States. However, we cannot support the call for a 'coherent and coordinated family policy' as referred to by the Council, or a strengthening of the structure for dealing with family policy issues under the aegis of the Commission.
Furthermore, we are extremely sceptical about the references to Europol and the SIS. The Council of Europe and the UN are already organising conferences on the situation of children at which the EU Member States are represented. We shall therefore abstain on the points where we think such action is appropriate, and we shall vote against the report when it comes to the final vote.
I would like to thank all my colleagues in Parliament for having voted for this report on the protection of families and children. In fact, in all the time that the European Parliament has been sitting, there has never been a report on this issue, which is such a sensitive one.
Up until now, for reasons of ideology and hostility towards the protection of families and children, our institution had not considered this very important issue. Legal arguments were put forward, using the principle of subsidiarity as a pretext.
It is true that we cannot underestimate these legal obstacles, but we cannot say on the one hand that Europe is too technocratic and that it should not just be a 'Europe for traders', while on the other hand being hostile when Europe is used for the service of the people. That is why I welcome this vote.
I also welcome the fact that it was my political group, the Union for Europe (UPE), that brought a message of optimism to families and children.
Finally, I would like to say that although, as rapporteur for the Committee on Employment and Social Affairs, I was obliged to oppose a number of amendments that were absolutely fundamental, it was only in that capacity that I did so, because an agreement had been reached and I had to observe that agreement. Otherwise, we were in danger of not achieving a majority on this text, and therefore of depriving the families and children of Europe of genuine progress.
To the authors of those amendments, which defend the family as an essential component of our society, with the family based on a couple offering a solid educational framework, I would like to say that I agree with them and wholeheartedly support them. I thank them for their fundamental contribution to this important debate, which aims to construct a Europe that is more humane and is based on solid values as we enter the 21st century.
The aim of this report is undoubtedly commendable, and it should be taken very seriously with regard to children's welfare. Many of the ideas and intentions in the report are also good, and I can support them. However, I have two major complaints.
Firstly, the report indirectly implies that a family should be defined as comprising a man, a woman and children, in accordance with the usual practice. However, I should also like to see other family situations being recognised, for example homosexual couples with children. In Sweden, we are currently looking into the possibility of whether homosexual couples should be able to legally adopt children, a move of which I am in favour. It would have been helpful if this aspect had been dealt with in the report.
Secondly, many of the requirements and intentions relating to the protection and welfare of children are currently dealt with at national, regional or local level, in other words closer to the parties concerned. I do not think that issues relating to the treatment of children should be dealt with at EU level, for a number of reasons. We must respect the principle of subsidiarity. Naturally, this does not mean that I approve of the way in which children are treated in Greece, for example. However, there are widely differing reasons for the problems that exist, and EU involvement would only serve to complicate the situation. It goes without saying that countries and regions should share their resources in terms of information and capabilities.
Some of the specific proposals in the report are worthwhile. However, there are many others which concern local, regional or national issues and therefore should not be addressed at EU level. I am in favour of all the proposals relating to the protection of children's rights, but I cannot support those which are aimed at establishing a common European family policy.
Hardstaff report (A4-0403/98)
The management of fishery resources at Community level is based around three main elements: fixing fishing quotas for certain species, regulating the fishing effort and the technical characteristics of the various types of fishing gear. These three elements enable us to control catches and to guarantee the continuance of the various fish stocks.
It is true that fishing involves wastage of resources, mainly as a result of fish discards.
The report presented by our colleague Mrs Hardstaff highlights this problem and its complexity very well. Nevertheless, our Group has tabled certain amendments to this report, as adopts a rather questionable approach to certain problems to do with fishing techniques, such as the use of trawl nets with square mesh and the banning of the use of drift nets.
With regard to the use of trawl nets with square mesh, we should be aware that several scientific studies have shown that this type of gear is, in some circumstances and for some species, less selective than the traditional cod end nets. This is why the Council, when it adopted Regulation 850/98, did not consider it appropriate to generalise the use of that type of gear.
With regard to the use of drift nets, this is the first time that this type of gear has been associated with the problem of fish discards. Everywhere in the world, apart from in the Community institutions, the drift net is considered to be one of the most selective types of fishing gear.
Finally, we can only support the suggestion of limiting or banning discarding into the sea for certain species, and we ask the Commission to carefully examine this proposal.
Titley report (A4-0482/98)
Global disarmament should be the overarching goal of any policy on security. This presupposes a scaling-down of both the manufacture and sale of arms. The EU should take the initiative and give a lead on disarmament and limiting the arms trade. Whenever there is discussion of the European defence industry, the ultimate objective of global disarmament should always be borne in mind, particularly since the EU Member States together represent the second largest player in the international arms market.
It is stated in paragraph 3 that a European arms policy is an essential element in strengthening the European security and defence identity within NATO. Sweden is a neutral country and does not belong to NATO, nor will it be involved in a common defence. Moreover, we do not think it is appropriate to create an institution to deal with arms production before any decision has been taken on a common defence.
As regards Article 223 of the EC Treaty, armaments cannot be viewed in the same light as other goods and traded freely; on the contrary, they should be subject to especially restrictive rules.
The EU should play an active role, not in making it easier for the arms industry to manufacture and export weapons, but in tightening up the rules so as to limit the sale and export of armaments.
We are voting against the Titley report, since we cannot in any way support the EU's arms policy, which goes hand in hand with the ambition of establishing an EU defence policy within the framework of the CFSP. The report's view that production in the arms industry should be geared to actions taken under the CFSP and the specific requirements of these for military equipment reflects a wish to turn the EU into a military superpower - a wish that we oppose.
The shortcomings of the CFSP, the absence of a real European identity with regard to security and defence, the lack of any truly operational European armed force, the fact that budget resources are spread too thinly because of the way they are distributed at national level and the division of defence contracts among companies that are both too numerous and too small, all place the Member States in a situation of blatant incapacity and military dependence.
Recent and current events barely a few miles from the external borders of the Union have repeatedly shown the tragic effects of this situation.
It is therefore high time that the single market was extended to defence equipment. The action plan proposed by the Commission in its second communication is definitely heading in the right direction. I also completely agree with the rapporteur that setting up and developing a technological and industrial base for defence depends on close cooperation between the WEU and the European Union, and that the Union should be granted observer status in the European armaments cooperation bodies.
At least in the aerospace sector, the restructuring of the European defence industries seems to be under way. However, in order to progress, industrialists need a clear framework of reference provided by the European Union and the Member States under the CFSP. The Member States also need a common body of doctrine for the use of arms. Only such an agreement will allow the economies of scale which arise from group purchasing.
I therefore agree with all the rapporteur's conclusions in which he reaffirms the need for an agreement between the Member States on clearly defined objectives under the CFSP, both in its foreign policy dimension and in its security and defence dimension.
Our objective must be global disarmament, and this must be a reciprocal arrangement. Furthermore, the EU should be taking the lead on disarmament and arms control, but such a perspective is entirely missing from the report. Some basic rules to control arms exports could provide a solution. I do not agree with the proposal relating to the use of EU research funding for military purposes, or the proposal in paragraph 3 for a European arms policy, which takes no account of the fact that some EU Member States - Sweden, for example - are neutral, non-aligned nations outside NATO and the WEU. For these reasons, I have voted against the report.
The push for implementing European Union (EU) strategy on defence-related industries is clearly aimed at boosting arms sales and finding new markets for EU arms manufacturers.
The EU is going in exactly the same direction as the United States and what many of us wonder about is will EU taxpayers eventually find themselves subsidizing EU arms manufacturers as they try to compete with the U.S.
We believe the boosting of the arms industry is totally irresponsible and runs counter to efforts around the world to end armed conflict.
How the unsuspecting taxpayer can end up helping the merchants of death (the arms manufacturers) is clearly outlined in a special report by the Arms Trade Resource Centre World Policy Institute in the U.S. The report states that the Cold War has not brought an end to U.S government subsidies for weapon exports, instead government support for weapons exports has increased in the form of taxpayer-backed grants, loans and promotional activities. And if the plan to expand NATO to include Poland, Hungary and the Czech Republic goes ahead then the subsidies are likely to increase even more rapidly.
Nineteen potential NATO members are receiving Pentagon Foreign Military Financing. These funds are being drawn from the FMF financing that has been allocated to the Partnership for Peace programme. The Clinton Administration's foreign aid submission to Congress makes it clear that these Partnership for Peace monies are specifically designed to 'Prepare countries for NATO membership' by supporting 'acquisition of NATO compatible equipment.'
These findings make it clear that firstly, Partnership for Peace is only a stepping stone to full NATO membership and secondly, that Partnership for Peace is very much connected to the principle of helping weapons manufacturers to sell weapons to these countries, countries who do not even have money to provide proper health care and education for their citizens.
Although the U.S is unwilling to pay its debt to the United Nations it is quite willing to write off arms exports loans. During this decade alone, the U.S has written off or forgiven $10 billion in loans for military-related exports including $2 billion in guaranteed loans for militarily useful technology to Iraq.
In 1997 Norman Augustine (former CEO for the major military contractor Lockheed Martin) toured Hungary, Poland, the Czech Republic, Romania and Slovenia with the goal of 'drumming up business and supporting the largest possible expansion of NATO.' In Romania, Augustine even promised to support their bid for NATO membership as a follow-on to Romania's purchase of an $82 million radar system from Lockheed Martin.
Lockheed Martin is one of a number of U.S arms manufacturers who will be supplying funds for a pro-NATO expansion foundation that is being established by the Romanian Embassy in Washington.
It is not just the U.S who are supporting NATO expansion with the primary aim of finding new markets for their weapons, EU weapons producing countries are taking the same approach. In 1996, the former British Foreign Secretary Malcolm Rifkind flew to Slovenia en-route to Bosnia. In subsequent newspaper reports it was suggested that he told the Slovenian government that their acquisition of better military hardware would be one of the preconditions for British support for their bid to join the EU and NATO.
The end of the cold war has not brought an end to excessive support for arms manufacturers, instead the EU has pushed along with the U.S to expand NATO and to find new justification for arms manufacturing and weapons exports.
The stark reality is that EU and U.S arms manufacturers have helped fuel conflicts around the world and coerced poor countries into buying weapons which caused death and destruction and diverted much needed monies away from essential services such as health and education.
The involvement of vested interest groups such as EU arms manufacturers in EU policy on this issue is totally unacceptable. The involvement of the WEA and others is clear proof that any EU policy on arms will clearly favour, support and boost the arms industry. The Common Foreign and Security Policy of the EU is clearly designated to help the arms manufacturers as stated in paragraph three on the resolution.
Will EU Member States not involved in this wretched trade be dragged in? What we should be doing is pushing for conversion to non-weapon production. The vast sums of money used in the arms industry and the technical expertise which it requires should be reallocated to helping people not killing people. If the same efforts were directed towards helping cure diseases, solving world hunger and environmental degradation then the world would be a far better place and there would be little justification for military blocks, armed to the teeth with weapons of mass destruction.
The Green Group voted against the Titley Report today because it supports and values arms manufacturers and the arms industry over and above the safety and welfare of the EU citizen, a policy the Green Group could not possibly condone such a policy.
Theorin report (A4-0005/99)
The environment is indeed an important subject, and it is most important that environmental considerations should be made a part of foreign policy. This report makes this and a number of other points well. At the same time, however, it covers such a wide range of subjects that the focus is totally lost. The ELDR Group has tried to remove some of the most unrealistic and undesirable proposals from the text. Our group prefers a transfer of funds out of defence and into the environment, rather than the achieving of environmental and health objectives via defence.
We tried to get the most problematic paragraphs voted out of the report, but did not fully succeed. Consequently, my group has abstained in the vote.
We are voting in favour of this report, since we believe it is sensible to use military-related resources for environmental purposes. We are aware of the problem that there are not sufficient resources in the world to cope with the environmental problems which already exist and those which are yet to come. We therefore consider it an excellent initiative to call on the Member States to restructure their armed forces so that they can be used in environmental disaster situations. We support the committee's view that preventive environmental work is an important security policy instrument.
We would like to point out that it is the Member States which are to be called upon to set up centres, train military personnel and take account of the environment, and definitely not the Commission or the Council. We support arms reduction, the abolition of nuclear weapons and the environmentally sound destruction of arms in general. We also think it a splendid idea to call for openness and public information in relation to national defence. We further support the call to train military personnel to enable them to deal with environmental problems. We have voted in favour of those parts of the report which call on the Member States to take account of the environment during military exercises. We also take a positive view of the requirement that the military should clean up after exercises, and so on.
We have decided to vote for this report because we think it an excellent idea to call on the Member States to restructure their armed forces for the benefit of environmental objectives.
We abstained from the vote on this report because the basic concept of using surplus military capacity for the environment is wrong. If there are too many military resources, military expenditure should be reduced.
I cannot vote for this report, since I am unable to support military cooperation under the auspices of the EU. I object to the basic idea of raising the EU's foreign and security policy profile. This report seeks to promote the coupling of the CFSP aspects of EU policy with the EU's trade, aid, development and international environmental policies. The report reflects the idea of having a common corps, organised militarily under the auspices of the EU. I fear that despite the well-intentioned environmental considerations, this common corps is merely the starting-point for an actual military force under EU auspices, which would be assigned real military tasks both inside and, not least, outside the area of the EU. I do not wish to legitimise general military cooperation through 'military environmental cooperation'.
I can support that part of the report which deals with arms reduction, the abolition of nuclear weapons and the environmentally sound destruction of arms in general, and can also endorse the calls for openness and public information in relation to national defence. I have voted for those parts of the report which call on the Member States to take account of the environment during military exercises and so on. But for the reasons I have indicated, the People's Movement against the European Union is unable to support this report.
Adjournment of the session
I declare the session of the European Parliament adjourned.
The sitting was closed at 1.15 p.m.